

EXHIBIT 10.4


ADVISORY SERVICES AGREEMENT
THIS ADVISORY SERVICES AGREEMENT is made and entered into as of April 8, 2019
(the “Effective Date”) by and between Facebook, Inc. (“Facebook” or the
“Company”) and Chris Cox (“Advisor”).
1.
DEFINITIONS.

1.1
“Affiliate” means an entity which, directly or indirectly, owns or controls, is
owned or is controlled by or is under common ownership or control with Facebook.
As used herein, “control” means the power to direct the management or affairs of
an entity, and “ownership” means the beneficial ownership of 50% or more of the
voting equity securities or other equivalent voting interests of the entity.

1.2
“Advisory Services” means those services that are provided by Advisor to
Facebook.

1.3
“Confidential Information” includes, without limitation, all technical and
non-technical information provided by Facebook to Advisor that is either: (A)
designated as confidential by Facebook at the time of disclosure; or (B) should
reasonably be considered confidential, given the nature of the information or
the circumstances surrounding its disclosure. Notwithstanding the above, all
Facebook Data and all technical and non-technical information concerning or
related to Facebook’s products, services, online properties (including the
discovery, invention, research, improvement, development, marketing or sale
thereof), financial data and models, business and marketing plans, and any
information related to the foregoing constitutes the Confidential Information
and property of Facebook.

1.4
“Deliverables” means any and all results of the Advisory Services, including
Intellectual Property in, constituting, derived from, and/or otherwise relating
thereto, in any form or medium and regardless of the state of completion,
created, conceived, developed, invented, made, originated, authored, discovered,
disclosed, reduced to practice, described and/or delivered by Advisor.

1.5
“Facebook Data” means any and all data and information received, stored,
collected, derived, generated, or otherwise obtained or accessed by Advisor in
connection with this Agreement, performance of the Advisory Services, or if
applicable, access to any Facebook Properties, Facebook Sites or Facebook
Systems regarding any aspect of Facebook’s business, including all personally
identifiable information and all other data or information (which, for the
avoidance of doubt, includes all personal data within the meaning of Directive
95/46/EC) provided by or on behalf of any Facebook user, advertiser, business
partner or content provider, and other information such as system procedures,
employment practices, finances, inventions, business methodologies, trade
secrets, copyrightable and patentable subject matter.

1.6
“Facebook Properties” means the online properties, products, services, websites,
widgets, applications and pages, including, without limitation, those accessible
in whole or in part through any platform, medium or device, whether presently
existing or later developed, that are developed in whole or in part by or for
Facebook or its Affiliates throughout the world.

1.7
“Facebook Sites” means any Facebook facility or location.

1.8
“Facebook Systems” means Facebook’s systems, networks, databases, computers,
telecommunications or other information systems owned, controlled or operated by
or on their respective behalf.

1.9
“Intellectual Property” includes, but is not limited to, algorithms,
compositions of matter, computer software programs, computer code, object code,
source code, concepts, databases, developments, designs, discoveries, ideas,
formulas, improvements, inventions, mask works, patents, processes, products,
software, trademarks, trade secrets, and works of authorship. Intellectual
Property also includes the





--------------------------------------------------------------------------------




tangible embodiments (e.g. – drawings, sketches, notes, memoranda, code,
photographs, written records) of any intangible items.
1.10
“Security Incident” means any incident that involves or reasonably may involve
the unauthorized access, use, disclosure or loss of any Facebook Data, or any
other suspected breach or compromise of the security, confidentiality or
integrity of any Facebook Data.

2.
ENGAGEMENT OF SERVICES.

2.1 Scope. Advisor will provide strategic advice to Facebook as requested by the
Company.
2.2 Performance of Services. The manner and means by which Advisor renders the
Advisory Services are in Advisor’s discretion and control. Advisor agrees to
utilize Advisor’s expertise and creative talents in performing the Advisory
Services.
2.3 Materials. Advisor agrees at his own expense to provide his own facilities,
equipment, tools and other materials to use in performing the Advisory Services,
with the exception that Facebook will provide Advisor with a Company laptop.
2.4 Term. The time period during which the Advisory Services will be performed
shall begin on the Effective Date and will continue in effect until this
Agreement is terminated by: (A) either Facebook or Advisor giving written notice
of termination to the other (and in the case of Facebook, to the attention of
the Chief Executive Officer via email); (B) Advisor entering into a full-time
engagement with another entity; or (C) automatically expiring on December 31,
2019.
3.
PAYMENT.

3.1 Fees. Facebook will pay Advisor a fee for services rendered under this
Agreement in the amount of $10,000 per month.
3.2 Expenses. Facebook will reimburse Advisor for reasonable expenses incurred
by him in performing the Advisory Services, subject to Facebook’s pre-approval
and travel policy.
4.
CONFIDENTIALITY

4.1 Disclosures. Advisor will not: (A) use any Confidential Information except
for the sole benefit of Facebook and only to the extent necessary to provide the
Advisory Services under this Agreement; or (B) disclose any Confidential
Information of Facebook to any person or entity, except to any person or entity
who is involved in performing this Agreement, have a need to know, and have
signed a non-disclosure agreement with terms no less restrictive than those
herein.
4.2 Exclusions. Except for Facebook Data, Section 4.1 will not apply to any
information that: (A) is rightfully known by Advisor prior to disclosure by
Facebook; (B) is rightfully obtained by Advisor from a third party without
restrictions on disclosure; (C) is disclosed by Advisor with the prior written
approval of Facebook; or (D) to the extent required by law or court order so
long as Advisor provides advance notice to Facebook as promptly as possible and
cooperates with Facebook’s efforts to obtain a protective order regarding such
disclosure.
4.3 Return of Materials. Upon termination of this Agreement Advisor will
promptly destroy or (if requested) return Facebook’s Confidential Information
and all copies thereof, provided that he may retain a single archival copy of
Confidential Information if required to do so under applicable law. In addition,
Advisor will return the Company laptop to Facebook.
4.4 Public Communications. Advisor agrees that when publicly speaking or posting
during the course of this Agreement, he will make it clear whether he is doing
so for himself in his personal capacity or for Facebook




--------------------------------------------------------------------------------




in his position as an advisor to the Company. Any public communications on
behalf of Facebook will require prior approval from the Vice President of
Communications.
5.
SECURITY AND PRIVACY.

5.1 Site and System Access. If Advisor is granted access to any: (A) Facebook
Site; or (B) Facebook Systems, then such access is subject to his compliance
with all then-current Facebook policies. Any access to any Facebook Sites or
Facebook Systems is strictly for the purpose of Advisor’s performance of the
Advisory Services.
5.2 Data Security and Privacy. Advisor warrants and represents that: (A) he will
establish and maintain administrative, physical and technical safeguards that
prevent the unauthorized access, use, storage or disclosure of Facebook Data;
(B) he will establish, maintain and comply with an information security program
that shall: (i) meet the highest standards of best industry practice to
safeguard Facebook Data; (ii) ensure compliance with applicable data security
and privacy laws; (iii) protect against the destruction, loss, access,
disclosure or alteration of Confidential Information, including Facebook Data,
in his possession or to which he may have access; and (iv) include an
appropriate network security program (that includes, without limitation,
encryption of all sensitive or private data); (C) he will not, directly or
indirectly, sell, rent, disclose, distribute, commercially exploit or transfer
any Facebook Data or any information that can be used to identify particular
individuals to any third party for any purpose whatsoever; (D) he will not
collect, access, utilize, process, store, copy, modify, create derivative works
of, or disclose any Facebook Data; and (E) he will comply at all times with all
Facebook privacy policies, and all applicable foreign and domestic laws, orders
and regulations relating to privacy and data protection.
5.3 Notification of Security Breach. Advisor will notify Facebook immediately
following the discovery of any Security Incident. Advisor agrees that he will
not communicate with any third party, including but not limited to the media,
vendors, consumers, and affected individuals regarding any Security Incident
without the express written consent and direction of Facebook.
6.
OWNERSHIP.

6.1 Ownership. Advisor agrees to keep complete and accurate records of (such as
notebooks, drawings, sketches, program listings, and the like) and disclose and
describe in confidence promptly to Facebook and to the fullest extent permitted
by law, Facebook shall retain sole and exclusive ownership of all right, title
and interest to all Deliverables, Intellectual Property, Facebook Properties,
Confidential Information of Facebook (including Facebook Data), Facebook Sites,
and Facebook Systems. At no time will Advisor dispute or contest Facebook’s
exclusive ownership rights in any of the foregoing.
6.2 Deliverables. All Deliverables and all Intellectual Property in,
constituting, derived from, and/or otherwise relating to the Deliverables will
be the sole and exclusive property of Facebook and will be deemed to be a “work
made for hire” (as defined in Section 101 of Title 17 of the United States
Code).
6.3 Assignment. If any Deliverable or Intellectual Property in, constituting,
derived from, and/or otherwise relating to a Deliverable is determined not to be
“work made for hire,” Advisor irrevocably and exclusively assigns, transfers and
conveys to Facebook all right, title and interest (including all Intellectual
Property and any and all other proprietary rights therein) in and to the
Deliverable and Intellectual Property (without regard to whether any particular
Deliverable has been accepted by Facebook) without further consideration. If
Advisor has any rights to any Deliverable and/or Intellectual Property or other
proprietary rights that cannot be assigned to Facebook, he hereby
unconditionally and irrevocably assigns the enforcement of such rights to
Facebook and grants Facebook, its Affiliates, subcontractors, agents and
assignees, an exclusive (even as to Advisor), irrevocable, perpetual, worldwide,
fully paid up, royalty-free license (with the right to sublicense) to such
Deliverable and Intellectual Property without further consideration. Advisor
will take all steps necessary to assist Facebook in securing any Intellectual
Property rights that Advisor assigns or is required to assign to Facebook
without further consideration. Advisor irrevocably appoints Facebook as his
attorney-in-fact to verify and execute documents and to do all other lawfully
permitted acts to effectuate his assignment of the




--------------------------------------------------------------------------------




Deliverables and Intellectual Property in, constituting, derived from, and/or
otherwise relating thereto as required by this Section 6.
7.
INDEPENDENT CONTRACTOR RELATIONSHIP.

7.1 Nature of Relationship. Advisor’s relationship with Facebook will be that of
an independent contractor and nothing in this Agreement should be construed to
create a partnership, joint venture or employer-employee relationship. Since
Advisor will not be an employee of Facebook, Advisor will not be entitled to any
of the benefits which the Company may make available to its employees, including
but not limited to restricted stock units, workers’ compensation, unemployment,
disability or life insurance benefits. Advisor is not an agent of Facebook and
is not granted any right or authority to assume or create any obligation or
responsibility, express or implied, on behalf of or in the name of Facebook, or
to bind Facebook to any agreement, contract or arrangement of any nature, except
as expressly provided herein. Advisor shall be solely and entirely responsible
for his acts during the performance of the Advisory Services.
7.2 Advisor Responsible for Taxes and Records. Advisor will be solely
responsible for all tax returns and payments required to be filed with or made
to any tax authority with respect to Advisor’s performance of the Advisory
Services and receipt of fees under this Agreement. Advisor will be solely
responsible for and must maintain adequate records of expenses incurred in the
course of performing the Advisory Services under this Agreement. No part of
Advisor’s compensation will be subject to withholding by Facebook for the
payment of any social security, federal, state or any other employee payroll
taxes. Facebook will report amounts paid to Advisor by filing Form 1099-MISC
with the Internal Revenue Service as required by law.
8.
GENERAL PROVISIONS.

8.1 Assignment. Neither party may assign this Agreement without the prior
written consent of the other party and any attempt to do so will be null and
void.
8.2 Governing Law. This Agreement will be governed and construed under the laws
of the State of California without regard to conflicts of law provisions. Any
suit or proceeding arising out of or relating to this Agreement will be brought
in the federal or state courts, as applicable, in San Mateo County, California,
and each party irrevocably submits to the jurisdiction and venue of such courts.
8.3 Compliance with Laws. Advisor’s performance under this Agreement is and will
be in compliance with all applicable international, federal, state, county,
local laws, Executive Orders, and government rules and regulations. Advisor will
comply with: (A) all provisions of applicable laws and government regulations
pertaining to the privacy and security of Facebook Data and Confidential
Information, including but not limited to, California employee data privacy laws
and EU data protection law (including GDPR) and the regulations and national
laws promulgated thereunder; and (B) all Facebook policies.
8.4 Entire Agreement. This Agreement is the entire agreement of the parties and
supersedes all previous or contemporaneous agreements between the parties
relating to its subject matter. This Agreement may only be modified by an
amendment signed by the parties.
8.5 Waiver and Severability. No provision of this Agreement will be waived by
any act, omission or knowledge of a party or its agents or employees except
specifically in a writing signed by the waiving party. If any provision is
deemed by a court unenforceable or invalid, that provision will be stricken or
modified and the remainder of this Agreement will be in full force and effect.
8.6 Counterparts. This Agreement may be executed in counterparts including PDF
and other electronic copies, each of which will be deemed an original and
together will constitute the same instrument.
WITH INTENT TO BE BOUND, Advisor and Facebook, by signature of their authorized
representatives, have executed this Agreement as of the Effective Date.




--------------------------------------------------------------------------------




Accepted and agreed to by:


ADVISOR
Signature: /s/ Chris Cox
Print Name: Chris Cox
FACEBOOK, INC.
Signature: /s/ Lori Goler
Print Name: Lori Goler
Title: VP, HR - Facebook







    
        
        


